UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 7, 2011 HENRY COUNTY BANCSHARES, INC. (Exact name of Registrant as Specified in Charter) Georgia 000-49789 58-14855111 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4806 N. Henry Blvd., Stockbridge, GA 30281 (Address of Principal Executive Offices) (770) 474-7293 Registrant’s telephone number, including area code NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 7, 2011, the Company filed with the Secretary of State of Georgia Articles of Amendment to the Company’s Articles of Incorporation which authorized additional capital stock, increasing the number of authorized common stock from fifty million shares to two hundred million shares.The amendment also eliminated the shareholders’ preemptive rights to acquire any unissued shares of the Company.The amendment was approved by the shareholders of the Company by a greater than two-thirds affirmative vote at the annual meeting held on May 17, 2011 in accordance with O.C.G.A. § 14-2-1003.A copy of the Articles of Amendment to the Articles of Incorporation of the Company is included as an exhibit to this Report on Form 8-K and is incorporated by reference into this Item No. 5.03. Item9.01Financial Statements and Exhibits (c)Exhibits. The following exhibit is being filed as part of this Report on Form 8-K: Articles of Amendment to the Company’s Articles of Incorporation filed on June 7, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HENRY COUNTY BANCSHARES, INC. DATE:June 10, 2011 By: /s/ David H. Gill Name: David H. Gill Title: Chief Executive Officer
